               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:16-cr-00002-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                              ORDER
                                )
BARRY CARLTON TAYLOR,           )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s “Pro Se Motion

for Emergency and Extraordinary Hearing in Order to Save Defendant’s Life”

[Doc. 54].

      The Defendant moves the Court for immediate release due to the

spread of COVID-19 within the prison in which he is incarcerated.1 [Doc. 54].

The Defendant specifically does not seek compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A); rather, he asserts his claim as a habeas action

under 28 U.S.C. § 2241. [Id. at 2].




1 The Defendant is currently incarcerated at FCI Butner Low. As of September 3, 2020,
Butner Low had three active cases among the inmate population; one active case among
its staff; and a total of 17 deaths. Additionally, 644 inmates and 17 staff have reportedly
recovered from the virus. See http://www.bop.gov/coronavirus/ (last visited Sep. 3, 2020).


      Case 1:16-cr-00002-MR-WCM Document 56 Filed 09/08/20 Page 1 of 2
      A § 2241 petition challenging the execution of a sentence should be

filed in the district of confinement. See In re Jones, 226 F.3d 328, 333 (4th

Cir. 2000) (noting that § 2241 petition should be filed in district of

confinement); see also Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004)

(“Whenever a § 2241 habeas petitioner seeks to challenge his present

physical custody within the United States, he should name his warden as

respondent and file the petition in the district of confinement.”). This Court

lacks jurisdiction to entertain his claim under § 2241. See United States v.

Hinton, 347 F. App’x 885, 885 (4th Cir. 2009) (per curiam). The Defendant

is currently confined in a federal penitentiary in the Eastern District of North

Carolina.    Accordingly, the Defendant’s motion will be denied without

prejudice to him refiling his petition in that District.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Pro Se Motion

for Emergency and Extraordinary Hearing in Order to Save Defendant’s Life”

[Doc. 54] is DENIED WITHOUT PREJUDICE to refiling in the district of

confinement.
                                  Signed: September 4, 2020

      IT IS SO ORDERED.




                                           2



      Case 1:16-cr-00002-MR-WCM Document 56 Filed 09/08/20 Page 2 of 2
